Exhibit 10.5

AMENDMENT TO
MASTER SUPPLY AND INTELLECTUAL PROPERTY LICENSE AGREEMENT

 

          THIS AMENDMENT (the “Amendment”) to that certain Master Supply and
Intellectual Property License Agreement (the “Agreement”), dated and made
effective on December 10, 2002, is made and entered into as of this first day of
April, 2003, by and between Quantum Corporation, a Delaware corporation, having
its principal place of business at 501 Sycamore Drive, Milpitas, California,
95035, and its wholly-owned subsidiaries and Affiliates (collectively “Quantum”)
and Jabil Circuit, Inc., a Delaware corporation, having its principal place of
business at 10560 Ninth Street North, St. Petersburg, Florida, 33716 and its
wholly-owned subsidiaries and Affiliates (collectively “Jabil”).

RECITALS

     NOW, THEREFORE, in consideration of the mutual promises, covenants and
other terms and conditions contained in this Amendment and for other good and
valuable consideration, the receipt of which is acknowledged by both parties,
the parties agree as follows:

     1.      Amendments.

         a)      The Agreement is hereby amended and modified so that Section
1.26 is deleted in its entirety and replaced with the following new section:

                 1.26    a) SSG shall mean Quantum’s Storage Solution Group.

                         b)    The "SSG Products" shall mean that subset of the
Products produced for SSG including the Superloader, drive Canister Assemblies
and M1500 Products.

         b)      The Agreement is hereby amended and modified so that Section
11.2 is deleted in its entirety and replaced with the following new section:

                 11.2    Jabil Parties' Workmanship Warranty:  Jabil warrants
that all of the Products supplied to Quantum hereunder shall conform to all
applicable Specifications, and that all such Products except for the SSG
Products shall be free from defects in Workmanship for a period of ***** and
that the SSG Products shall be free from defects in Workmanship for a period of
*****. These warranties are extended to, and may only be enforced by, Quantum. 
In addition, Jabil shall use Commercially Reasonable Efforts to assure that
vendor warranties with respect to all materials, parts and components used in
the Products extend for the benefit of Quantum, regardless of the length of any
such warranty. For the avoidance of doubt, this warranty shall not apply to
defects resulting from the design of the Products, or from materials, parts, or
components, provided that such materials, parts or components have been
purchased by Jabil pursuant to the AVL, or as otherwise approved in writing by
Quantum.

     2.      Terms; No Other Changes.  Any capitalized terms contained in this
Amendment and not defined in this Amendment have the meanings for such terms as
are set forth in the Agreement.  Except as expressly provided in this Amendment,
the Agreement remains un-amended and unmodified and in full force and effect.

     3.      General.  This Amendment contains the entire agreement between the
parties with respect to the subject matter hereof and supersedes any prior
agreements, negotiations, or representations between the parties with respect to
the subject matter hereof, whether written or oral.  This Amendment may be
modified only by a subsequent written agreement signed by the parties.  If any
provision of this Amendment is held to be unenforceable, the remaining
provisions will continue unaffected.

     4.      Governing Law and Dispute Resolution.  This Amendment, shall be
governed by, and interpreted in accordance with, the laws of the State of
Delaware, excluding conflicts of laws principles and any application of the U.N.
Convention on Contracts for the International Sale of Goods.  Any dispute
between the parties relating to the validity, performance, interpretation or
construction of this Amendment shall be resolved in accordance with Delaware law
and in the federal or state courts of Delaware.  The parties to this Amendment
hereby irrevocably consent to the personal jurisdiction of the federal and state
courts in Delaware for the resolution of all disputes hereunder. 
Notwithstanding the provisions of this Section, the parties shall have the right
to seek relief, including preliminary and permanent injunctive relief, in any
court of competent jurisdiction to prevent the unauthorized use,
misappropriation, disclosure or infringement of any of intellectual property of
the parties or Confidential Information.

 

--------------------------------------------------------------------------------

*****Confidential treatment has been requested for omitted portions.

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the parties have had this Amendment executed by their
respective duly authorized officers on the day and date first written above. 

                                                                Quantum
Corporation

                                                                By:   /s/ Curt
Kane                       
                                                                Name:   Curt
Kane                        
                                                                Title: Vice
President DLTG Supply Chain

 

                                                                Quantum
Peripherals (Europe) S.A.

                                                                By:   /s/ Franco
Mazzullo               
                                                                Name:   Franco
Mazzullo                
                                                                Title: VP
International Sales             

 

                                                                Jabil Circuit
Inc.

                                                                By:   /s/ Cory
Schuck                    
                                                                Name:   Cory
Schuck                    
                                                                Title: Business
Unit Director             



--------------------------------------------------------------------------------